     Case 2:13-cv-00668-JCM-EJY Document 99 Filed 06/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JIM BASS HOLDEN,                                 Case No. 2:13-cv-00668-JCM-EJY
12                       Petitioner,                   ORDER
13           v.
14    WARDEN DWIGHT NEVINS, et al.,
15                       Respondents.
16

17          This is a counseled habeas corpus action under 28 U.S.C. § 2254. The court has granted

18   respondents motion to dismiss. ECF No. 97. The court directed petitioner to decide what to do

19   with the unexhausted ground 2(D). Id. at 8. Petitioner now has filed a motion to extend time for

20   response to court order. ECF No. 98. Counsel asks for an additional 10 days to receive a sworn

21   declaration from petitioner about what to do with ground 2(D), because of the limited ability for

22   counsel and petitioner to communicate due to the COVID-19 pandemic. Good cause exists to

23   grant the motion.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:13-cv-00668-JCM-EJY Document 99 Filed 06/11/20 Page 2 of 2



 1          IT THEREFORE IS ORDERED that petitioner's motion to extend time for response to

 2   court order (ECF No. 98) is GRANTED. Petitioner will have up to and including June 22, 2020,

 3   to comply with the court's order of May 11, 2020 (ECF No. 97).

 4          DATED: June 11, 2020.
 5                                                             ______________________________
                                                               JAMES C. MAHAN
 6                                                             United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
